Citation Nr: 1034899	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
cellulitis of the left foot, with residual scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1959 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2006, the Veteran was granted an increased 
rating to 10 percent as of his date of claim.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim for 
an original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appellant requested a personal hearing before a Decision 
Review Officer in April 2006.  The appellant withdrew the request 
in a May 2006 submission and agreed to an informal conference.  
The DRO held an informal conference with the appellant and his 
representative in May 2006.  A record has been associated with 
the file.


FINDING OF FACT

The Veteran's residuals of cellulitis of the left foot are 
manifested by no more than a painful scar of two centimeters in 
length that is not adherent to underlying tissue and does not 
result in limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the 
residuals of cellulitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's petition to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in April 2005.  That letter advised the Veteran of 
the information necessary to reopen his claim, and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  An April 2006 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in June 2006 to 
obtain an opinion as to the severity of his cellulitis, and 
whether the condition classified as a circulatory disorder.  An 
opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

The appellant contends that he is entitled to a rating in excess 
of 10 percent for the residuals of his cellulitis.  For the 
reasons that follow, the Board concludes that an increased rating 
is not warranted at any point during the appeal period.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in April 2005.

The appellant's cellulitis was initially evaluated under 
Diagnostic Code 7121 as a circulatory disorder, but in the July 
2006 rating decision the claim for residuals from cellulitis was 
rated under Diagnostic Code 7804 which evaluates scars based on 
limitation of function of the affected part.  38 C.F.R. § 4.118 
(2009).   Assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case," Butts 
v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Following a June 2006 VA examination, the examiner noted that 
although the Veteran complained of pain when walking, this was 
not due to cellulitis or the residuals of cellulitis.  The 
examiner went on to explain that there was no peripheral vascular 
condition which was due to the Veteran's previous episode of 
cellulitis.  The examiner concluded that the Veteran's edema was 
not related to cellulitis and instead it was related to the 
Veteran's uncontrolled hypertension, obesity, and stress at work.   
It was also noted that degenerative joint disease of the feet and 
calcaneal spurs were not residuals of cellulitis.  As such, 
Diagnostic Codes 5003, 5010, 5278, and 7121, which pertain to 
degenerative joint disease (arthritis), pes cavus, and chronic 
venous insufficiency are not for application.  The Board finds 
the RO's selection of an alternative diagnostic code, namely 38 
C.F.R. § 4.118, pertaining to disorders of the skin, is more 
appropriate in this case as it has been indicated that the 
Veteran has residual scarring from a previous cellulitis 
treatment involving incision and drainage.

The appellant's disability has been rated as 10 percent disabling 
under Diagnostic Code 7804.  Under this section, a 10 percent 
evaluation is granted where there is a scar which is superficial 
and painful on examination.  38 C.F.R. § 4.118 (2008).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Under Diagnostic Code 7804, 10 percent is 
the maximum percentage which can be granted.

The most recent VA examination in June 2006, for the Veteran's 
scar, showed the Veteran had a barely visible scar, measuring 0.1 
x 2 centimeters, which was reported painful on examination.  
There was no adherence to the underlying tissue and the scar was 
considered stable.  The examiner noted the scar was superficial 
and there was no limitation of motion.  The examiner also found 
that the texture of the skin was normal and there was no 
elevation or depression of the scar.  The examiner found that the 
scar was superficial without inflammation, edema or keloid 
formation.  The Board finds the Veteran is already receiving the 
maximum 10 percent rating under Diagnostic Code 7804; thus, an 
evaluation in excess of 10 percent cannot be granted.

The Board has considered other potentially applicable Diagnostic 
Codes.  Diagnostic Code 7800 pertains to scars located on the 
head, face, or neck.  38 C.F.R. § 4.118 (2008).  The Diagnostic 
Code 7801 provided ratings for scars, other than on the head, 
face, or neck, that are deep or that cause limited motion.  Under 
Diagnostic Code 7802, a maximum 10 percent evaluation is 
warranted where a scar covers an area or area of 144 square 
inches (929 square centimeters).  Id.

Also potentially applicable to the Veteran's claim is Diagnostic 
Code 7803, pertaining to scars which are superficial and 
unstable.  Id.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
maximum of 10 percent is warranted if the scar is superficial and 
unstable.  Id.

According to the appellant's service treatment records and the 
June 2006 VA examination report, the appellant's scar is not on 
the head, face or neck, does not cause limited motion, does not 
have an area of at least 144 square inches, and is stable.  An 
evaluation in excess of 10 percent for the residuals of 
cellulitis is not warranted under Diagnostic Codes 7800-7803.

Under Diagnostic Code 7805, other scars are rated on limitation 
of function of the affected part.  See 38 C.F.R. § 4.118 (2008).  
The most recent VA examination in 2006 showed the scar did not 
affect functioning or motion of any body part, and no such 
impedance was shown in the appellant's service treatment records.  
A compensable rating cannot be granted on this basis.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the assignment of an evaluation in excess of 
10 percent for residuals of cellulitis at any point in the appeal 
period and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002); see also Hart, supra.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for the residuals of his 
cellulitis of the left foot.  Also, at the June 2006 VA exam, the 
examiner found the residuals of cellulitis had no affect on the 
Veteran's occupation as an Officer.  As such, there is not shown 
to be evidence of marked interference with employment due to the 
residuals of cellulitis.

The Veteran contends he has flare-ups of pain when walking, but 
the VA examiner found that this was not related to his 
cellulitis.  The VA examiner further found that the Veteran had 
not complained of residuals of cellulitis during civilian medical 
visits.  As such, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater than a 10 percent 
evaluation for the Veteran's residuals of cellulitis of the left 
foot.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of cellulitis of the left foot is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


